Exhibit 10.7

 

 

DISTRIBUTION – FINANCING - LEAD GENERATION AGREEMENT

 

 

This Agreement is made and entered into this 17th day of June, 2020, by and
between Denis Senecal (the "Agent"), and Kisses From Italy, Inc. (the
"Company"), with its principal place of business located at 80 SW 8th St. Suite
2000, Miami, Florida, 33130, who hereby agree as follows.

 

 

R E C I T A L S

 

WHEREAS, the Company desires that agent provide to Company services including,
international business development, international franchise lead generation,
realtor leads, location scouting and property leads for corporate owned and
franchised locations for all international territories; and introduction

 

WHEREAS, the Company agrees to provide compensation for such services to Agent
pursuant to the terms contained hereinbelow.

 

NOW, THEREFORE, the parties do hereinafter agree as follows:

 

1. Duties of Agent. The Company hereby retains the Agent to perform those duties
delineated below and Agent agrees to perform the following activities on behalf
of the Company:

 

a.Business Development; It is intended that the Agent will act as a business
development and financial advisor on behalf of the Company. The Agent will seek
to introduce organizations and or individuals that will create business
development opportunities, seeking to expand Client’s reach to new,
international markets and increase revenue streams through product and brand
recognition and exposure. This includes;

 

1.       Business modeling and strategies

2.       Strategic alliances

3.       Introduction to related companies that can be potential acquisition
targets.

4.       Identifying potential Advisory Board Members

5.       Introduction to Investment Banking contacts.

 

b.Franchise lead generation; whereby the Agent agrees to build a portfolio of
potential Franchisee contacts through lead generation by using the tools
provided to them by the Company. This includes all social media and marketing
platforms available to the Company as well as access to Company Officers and
other Company resources, if deemed necessary by the Company.

 

c.Introduce the Company to institutional brokers and pension funds.

 

d.Analyzing strengths and weaknesses, as well as providing general strategy for
its corporate communications and review the Company’s marketing materials and
provide comments in order to make them effective for distribution to existing
and potential investors.

 

 

 



 1 

 

 

e.Review business plans, corporate strategies and proposed financing
transactions.

 

f.The Agent requires approval from the Company prior to engaging with a new
social media and/or marketing platform.

 

g.All additional expenses that may be required must be approved prior to the
expense being incurred.

 

h.All leads generated by the Agent will be directly introduced to the Company’s
management team and the Company’s dedicated Franchise representatives.

 

i.The Agent cannot act as a liaison officer between the Company and potential
Franchisee leads.

 

j.The Agent agrees to discuss all Franchise marketing and sales strategies prior
to beginning any sales and discovery phase. The Agent must abide the all Company
regulations outlined in the Companies Franchise Agreement. The Agent is not
authorized to negotiate any changes or make any modifications to the Franchise
Agreement without prior approval from the Company.

 

k.The Agent agrees to scout potential real estate locations for all corporate
owned and potential franchised owned locations. The Agent has the Company’s
approval to contact the respective realtor that may be involved property rental
or purchase.

 

l.The Agent will abide by all property criteria and specifications set forth by
the Company or any of the approved Company’s Franchisee.

 

m.The Agent agrees during the course of this agreement, it is likely that each
party will come into contact with confidential information crucial to the
operation of each parties business. Such confidential information may include,
without limitation: (i) business and financial information, (ii) business
methods and practices, (iii) technology and technological strategies, (iv)
marketing strategies and (v) other such information each Party deems as
“Confidential Information”. By their signature below, each party agrees to keep
in strict confidence all non-public information so long as it remains
non-public, except to the extent disclosure is required by law, requested by any
governmental or regulatory agency or body or to the extent that Agents must
disclose information to lenders and equity partners to obtain financing. Both
parties agree not to use the confidential information disclosed to them for
their own benefit, or for the benefit of any party with which the Agent or the
Company is affiliated. If this agreement is terminated, each party upon request
will promptly return to the other party all documents, contracts, records, or
other information received by it that disclose or embody confidential
information of the other party.

 

These specific objectives may be altered, modified or revised based on Company's
needs and available or new developments. Such objectives may be achieved through
existing alternatives or a combination of such alternatives.

 

 

 



 2 

 

 

2. Compensation of Agent.

 



  a. Agent agrees to provide the services described in Section 1, above, in
consideration for the issuance of Nine-Million-and-Five-Hundred-Thousand
(9,500,000) shares of the Company’s Common Stock plus expenses will be earned
during the term of this Agreement. Such Common Stock shall be subject to that
certain “piggyback” registration rights agreement, a copy of which is attached
hereto and incorporated herein as Exhibit “A” as if set forth herein.

 

b.Company agrees that it is solely responsible for compensation to Agent.

 

c.It is specifically acknowledged and understood by the parties hereto that
Agent is not a licensed broker-dealer, is not licensed by the Financial Industry
Regulatory Agency (“FINRA”), or any other state or federal agency, nor is Agent
engaged in fund raising activities for its own account. However, in the event it
is ever determined by the FINRA or any other federal or state agency having
jurisdiction thereto that Agent's compensation described herein falls within the
jurisdiction of the FINRA compensation guidelines, Agent agrees to restructure
its compensation to be in compliance with the FINRA compensation regulations for
public offerings. In such an event, Agent shall be paid in warrants, options or
such other securities of the Company agreeable to Agent and such securities
shall have the same aggregate net value when exercised that Agent would have
received in this Paragraph 2. In such event, the parties hereto hereby agree to
execute and deliver to the other party such documentation necessary to preserve
the rights and obligations contained herein.

 

3. Mandatory Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.

 

4. Term. The initial term of this Agreement is for a 5 years (60) month period
and may be terminated by either party upon one-hundred-and-eighty (180) days
advance written notice to the other prior to the expiration of this primary
term. Otherwise, this Agreement shall renew itself for an additional term of
like duration. Termination of this Agreement shall not terminate Agent's fee or
stock compensation, if earned during the period of this Agreement.

 

5. Authority to Act. The Company hereby represents and warrants that this
Agreement has been approved by resolution of the Company's Board of Directors, a
copy of which is attached hereto and the President of the Company has been
authorized to execute this Agreement on behalf of the Company.

 

6. Indemnification. Company will indemnify and hold Agent and its employees
harmless from any and all claims arising from its activities as financial Agent
to Company, except in the event the actions or inactions of the Agent are deemed
to involve gross negligence. Such indemnification shall include, but not be
limited to, Agent's attorneys fees.

 

7. Notice. Any notice required hereunder shall be complete upon certified
mailing to that party at the address appearing herein, or at the address which
shall from time to time be provided to the other party. The parties shall notify
the other of any alteration or change in address hereinafter occurring.

 

8. Counterparts Facsimile Execution. For purposes of this Agreement, a document
(or signature page thereto) signed and transmitted electronically, including but
not limited to transmission by facsimile machine or telecopier is to be treated
as an original document. The signature of any party thereon, for purposes
hereof, is to be considered as an original signature, and the document
transmitted is to be considered to have the same binding effect as an original
signature on an original document. At the request of any party, an electronic
transmission document is to be re-executed in original form by the parties who
executed the same. No party may raise the use of electronic transmission as a
defense to the enforcement of the Agreement or any amendment or other document
executed in compliance with this Section.

 

 

 



 3 

 

 

9. Severability. If any provision, paragraph or subparagraph of this Agreement
is adjudged by any court to be void or unenforceable in whole or in part, this
adjudication shall not affect the validity of the remainder of the Agreement,
including any other provision, paragraph or subparagraph. Each provision,
paragraph or subparagraph of this Agreement is separable from every other
provision, paragraph and subparagraph and constitutes a separate and distinct
covenant.

 

10. Attorneys’ Fees. If a dispute arises between the parties hereto and such
dispute can only be resolved by litigation then, in such case, the prevailing
party in such litigation shall be entitled to recover all costs of such action,
including but not limited to reasonable attorneys’ fees.

 

11. Governing Law. This Agreement shall be subject to and governed by the laws
of the State of Florida.

 

12. Amendment. This Agreement may only be amended in writing, duly endorsed by
the parties hereto.

 

IN WITNESS WHEREOF the parties have executed this Agreement effective the date
first written above.

 



KISSES FROM ITALY, INC. AGENT: Michele Di Turi           By: /s/ Michele Di
Turi                                    By: /s/ Denis
Senecal                                       Michele Di Turi, Denis Senecal
President and co-Chief Executive Officer   80 SW 8TH ST, Suite 2000   Miami, FL
33130   United States  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 